—Appeal by the defendant from a judgment of the County Court, Suffolk County (Efman, J.), rendered April 20, 2010, convicting him of falsifying business records in the first degree (two counts), falsifying business records in the second degree, and issuing a false financial statement (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the legal sufficiency of the evidence supporting his convictions of falsifying business records in the first degree is not preserved for appellate review (see CPL 470.05 [2]; People v Hawkins, 11 NY3d 484, 492 [2008]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt on those counts. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt on the counts of falsifying business records in the first degree was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). Dillon, J.E, Chambers, Austin and Roman, JJ., concur.